SUPPLEMENT DATED AUGUST 30, 2010 TO PROSPECTUS DATED JULY 18, 2006 FOR FUTURITY FOCUS AND PROSPECTUS DATED MAY 1, 2006 FOR FUTURITY ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F Effective November 15, 2010, the following fund of the Sun Capital Advisers Trust will change its name: Current Name New Name SCSM Oppenheimer Main Street Small Cap Fund SCSM BlackRock Small Cap Index Fund Also effective November 15, 2010, the sub-adviser to the fund will change toBlackRock Investment Management, LLC. Sun Capital Advisers LLC, our affiliate, continues to be the investment adviser to the SCSMBlackRock Small Cap Index Fund. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Futurity (US) SC Fund Name Change8/2010
